Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes March 29 1777.
I have not anything worth troubling the Deputies with by this post; the intention of this is only to inform you that Capt. Paddock has applied to me to know if he could get a passage in a French Ship to america and to be her pilot on the Coast. I have said nothing of the Count de Vergennes, but if the Deputies think proper it may be of Service to engage him as her pilot.
I hear to day that you have had the Gout very bad which I suppose is the Reason that I have not heard from you. I hope it is now over and that I shall soon of [have] the pleasure of a Line. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams Junr
 
Addressed: A Monsieur / Monsieur Franklin LLD / a l’Hotel d’Hambourg / Rue Jacob. / a Paris. / ou chez Monsieur / de Chaumont a / Passy.
Notation: From Mr: Williams Nantes March 27 1777 and Do. March 29
